Oppek, J., dissenting: It seems to me impossible to reach the conclusion here enunciated and at the same time give effect to the decision by the Supreme Court in Commissioner v. Scottish American Investment Co., 323 U. S. 119. The following language does not strike me as dictum, but was the reasoning by which the Court arrived at its determination on the only issue it was there called upon to consider: * * * While decisions as to the purchase and sale of American securities were made in the Edinburgh offices, there was abundant evidence that the American office performed vital functions in the taxpayers’ investment trust business. The uncontradicted evidence showed that this office collected dividends from the vast holdings of American securities and did countless other tasks essential to the proper maintenance of a large investment portfolio ■***■_ We cannot say that it was unreasonable for the Tax Court to conclude that this office * * * was used for the regular transaction of business. [Op. cit., pp. 124-125; emphasis added.] The present facts as well as the present taxpayer were identical with those with which the Supreme Court was there dealing. If petitioner transacted business in an office within the United States as the prior proceeding held and as the unmistakable language oí the Supreme Court concluded, I fail to see how it is possible that it was not then and is not here transacting business within the United States. .Since our present problem is confined to that limited issue, I respectfully dissent. Arundell, Van Fossan, Arnold, Disney, and Harlan, //., agree with this dissent.